Citation Nr: 0212956	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  02-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of proper initial rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 to June 1945. 

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama.

Additionally, in the September 2002 informal hearing 
presentation, the veteran's representative indicated that the 
veteran is currently seeking entitlement to a total rating 
based upon individual unemployability due to a service-
connected disability (TDIU).  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue  
addressed in this decision.

2.  The veteran's generalized anxiety disorder is manifested 
by complaints of restlessness, easy fatigability, some 
distractibility, mild irritability, muscle tension, insomnia, 
decreased memory and judgment with a global assessment of 
functioning (GAF) score of 64; occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships in not 
demonstrated.  



CONCLUSION OF LAW

The initial rating assigned to the veteran's generalized 
anxiety disorder is appropriate, and the criteria for a 
disability rating in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9400 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the VA stated that "the provisions of 
this rule merely implement the VCAA, and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased initial rating for generalized anxiety 
disorder.  In the May 2002 statement of the case, the RO 
informed the veteran of the type of evidence that would be 
needed to substantiate his claim.  The Board finds that this 
document is essentially in compliance with VA's revised 
notice requirements.  The veteran was given the opportunity 
to present testimony at a hearing on appeal, but declined 
such opportunity.  And, via an April 2001 RO letter, he was 
specifically notified of the new laws enacted pursuant to the 
VCAA.  Lastly, in the September 2002 informal hearing 
presentation, the veteran's representative makes arguments on 
behalf of the veteran in light of the enactment of the VCAA, 
and thus, the veteran is charged with constructive knowledge 
of the changes in the law pursuant to the VCAA.  Accordingly, 
the Board finds that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  Private treatment records have been associated 
with the claims folder, and the veteran was given the benefit 
of a VA examination in August 2000.   The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, in a May 2001 rating decision, the veteran was 
granted service connection for generalized anxiety disorder, 
and was awarded a 30 percent evaluation under Diagnostic Code 
9400, effective June 2000.  The veteran's disability 
continues to be rated at the 30 percent level, and he is 
currently seeking an increased initial rating in excess of 30 
percent.

The current schedular criteria for evaluating mental 
disorders incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under these criteria, a 30 percent 
schedular evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2001).

For the assignment of an increased rating, which in this case 
would be a 50 percent rating, the rating criteria requires a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week, 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

With respect to the evidence of record, statements from J. 
Lee., M.D., indicate the veteran was examined/treated for 
psychiatric symptoms in 2000 and 2001.  Specifically, 
statements received in June 2000 and December 2001 indicate 
the veteran is an 84 year old male with insomnia, increased 
anxiety, and decreased memory and judgment.  The veteran's 
diagnosis was post traumatic stress disorder (PTSD) with poor 
prognosis.

Additionally, records from T. Milko, M.D., show the veteran 
has been treated for pulmonary problems and psychiatric 
symptoms from 1998 to 2000.  In an August 2000 statement, Dr. 
Milko indicates that the veteran's objective findings 
included "depression-mild dementia," and that his diagnoses 
were chronic obstructive pulmonary disease and depression.

Lastly, an August 2000 VA examination report reveals the 
veteran has been married for 53 years, has three children, 
and last worked in 1979 following his retirement.  At the 
time of the examination, the veteran reported that he was 
mostly bothered by his lungs, and that he had difficulty 
sleeping due to anxiety.  He also reported restlessness, easy 
fatigability, some distractibility, mild irritability and 
muscle tension.  He denied depression, mania, psychosis 
and/or substance abuse.  Upon examination, the veteran was 
casually dressed, alert and oriented times four, and mildly 
cooperative during the examination.  He seemed to dominate 
the conversation, and was preoccupied with receiving 
compensation.  Additionally, he had slow but intact higher 
cognitive functions, coherent thought process, and adequate 
insight and judgment.  He did not have suicidal/homicidal 
ideations, flight of ideas, loosening of associations, or 
auditory/visual hallucination.  The examiner noted that the 
veteran did not meet the criteria for a diagnosis of PTSD, 
but that he had  generalized anxiety disorder related in part 
to his military experience and his physical complaints.  The 
veteran was assigned a global assessment of functioning (GAF) 
score of 64, which according to the DSM-IV equates to some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships. 

Upon consideration of the entire record and medical evidence, 
the Board finds that the veteran's current symptoms for 
generalized anxiety disorder more nearly approximates the 
criteria established for the assignment of a 30 percent 
rating under Diagnostic Code 9400.  Per Dr. Lee's statements, 
the veteran's symptoms include insomnia, increased anxiety 
and decreased memory and insight.  However, per the August 
2000 VA examination, his symptoms include slow but intact 
higher cognitive functions and coherent thought process, but 
no suicidal/homicidal ideations, flight of ideas, loosening 
of associations or auditory/visual hallucination.  As well, 
the veteran has been assigned a GAF score of 64, which 
essentially equates to some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships. 

The Board finds that the medical evidence of record simply 
does not show that the veteran's disability meets the 
requirements for the assignment of a disability evaluation in 
excess of 30 percent under Diagnostic Code 9400.  
Specifically, the Board finds that, although the veteran's 
has insomnia, anxiety and decreased memory and judgment, the 
evidence simply does not show that the veteran's disability 
is currently characterized by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2001).  Moreover, the 
Board finds, in view of the evidentiary record as constituted 
and elaborated upon earlier, a staged rating is not 
appropriate with regard to an evaluation in excess of 30 
percent for this disability.  See Fenderson, supra.

The Board acknowledges the veteran's contentions in the June 
2002 substantive appeal that he deserves an increased initial 
rating in excess of 30 percent as he is currently unable to 
maintain effective or favorable relationships or to be 
gainfully employed.  However, the Board points out that the 
veteran's contentions are not supported by his reported 
social history during the August 2000 VA examination, which 
reveals that he has been married for the past 53 years and 
that he last worked in 1979 following his retirement from the 
workforce, as opposed to due to his psychiatric disability.

Lastly, the Board acknowledges the representative's 
contentions in the September 2002 informal hearing 
presentation indicating that the GAF scores are insufficient 
to make a determination in this case as the scores only 
consider psychological, social and occupational functioning 
on a hypothetical continuum of mental health-illness, and do 
not consider impairment in functioning due to physical (or 
environmental) limitation.  In this respect, the Board notes 
that, although the veteran's GAF score for August 2000 has 
been considered, it has not been dispositive of the issue on 
appeal.  The Board has followed the requirements of law which 
establish that a disability evaluation shall be assigned 
based on all the evidence of record that bears on occupation 
and social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination, or solely on the basis of social impairment.  
See 38 C.F.R. § 4.126 (2001).  

For the foregoing reasons, the veteran's claim for an 
increased initial rating in excess of 30 percent for 
generalized anxiety disorder is denied. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2001).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's psychiatric disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards. 

The Board acknowledges the veteran's contention that he is 
unable to be gainfully employed due to his service connected 
disability.  However, the Board finds that the medical 
evidence of record simply does not indicate that the 
veteran's generalized anxiety disorder, per se, is productive 
of marked interference with employment.  As a matter of fact, 
the evidence of record indicates that the veteran ceased to 
be employed in 1979 at which time he retired; the evidence is 
negative for any indication that his service connected 
anxiety is the actual cause of his current unemployment.  
Other than his own statements, the veteran has not submitted 
any evidence in support of his contention that his 
generalized anxiety disorder in fact causes marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  With respect to the 
disability at issue, the applicable rating criteria 
contemplates higher ratings.  However, the Board has not 
found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis than that indicated above.  Likewise then, 
referral for consideration for extra-schedular evaluations is 
not warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 30 percent for 
generalized anxiety disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

